i          i      i                                                                        i       i       i




                                  MEMORANDUM OPINION

                                          No. 04-10-00567-CV

                                         IN RE William OZER

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 29, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 27, 2010, relator filed a petition for writ of mandamus. The court has considered

relator’s petition for writ of mandamus and the real party in interest’s response and is of the opinion

that relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is

DENIED. See TEX . R. APP . P. 52.8(a).

                                                                            PER CURIAM




           1
         … This proceeding arises out of Cause No. 2009-CI-18567, styled William B. Ozer v. Todd Gold, et al.,
pending in the150th Judicial District Court, Bexar County, Texas, the Honorable Janet Littlejohn presiding.